          Case 2:19-cv-02126-DLR Document 1 Filed 03/29/19 Page 1 of 13



 1   Jeffrey C. Matura, State Bar No. 019893
     Tabitha R. Myers, State Bar No. 030001
 2   Barrett & Matura, P.C.
     8925 East Pima Center Parkway, Suite 100
 3   Scottsdale, Arizona 85258
     Telephone: (602) 792-5705
 4   Facsimile: (602) 792-5710
     jmatura@barrettmatura.com
 5   tmyers@barrettmatura.com
 6   Attorneys for Plaintiffs
 7
                                UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF ARIZONA
 9
10   Jacob Anderson, on behalf of himself and     Case No.
     all others similarly situated,
11                                                CLASS ACTION COMPLAINT
                          Plaintiff,
12   v.
13   Puff Corp., a Delaware Corporation,
14                        Defendant.
15
             Representative Plaintiff Jacob Anderson, on behalf of himself and all others
16
     similarly situated, alleges the following Complaint against Defendant Puff Corp.
17
                                         INTRODUCTION
18
             1.    This is a class action brought by Representative Plaintiff on behalf of
19
     himself, an Arizona class, and a national class, of all persons who purchased PUFFCO’s
20
     PEAK vaporizer distributed by PUFFCO and its retail partners since first sold on January
21
     15, 2018. These vaporizers are defective. In some cases, the battery unit does not hold a
22
     charge or does not charge at all. In other cases, the atomizers break with a single use, or a
23
     few uses. Atomizers are not covered by PUFFCO’s limited warranty and are $39.99 to
24
     replace.
25
                                COMMON FACTUAL ALLEGATIONS
26
             2.    Puff Corp. (“PUFFCO”) is an American manufacturing company that
27
     manufactures vaporizers for cannabis concentrates and other smoking material for use in
28
       Case 2:19-cv-02126-DLR Document 1 Filed 03/29/19 Page 2 of 13



 1   legal medical and adult use states.
 2          3.     Upon information and belief, PUFFCO is incorporated in Delaware, with its
 3   principal place of business in Los Angeles, California.
 4          4.     PUFFCO has been distributing and selling the PUFFCO PEAK (“PEAK”)
 5   since January 15, 2018, with various iterations, colors, limited editions, and attachments.
 6   (See Exhibit A).
 7          5.     The PEAK is an electronic vaporizer used to smoke cannabis concentrates
 8   or other smoking material.
 9          6.     The PEAK retails for $379.99 and comes with the PEAK device with
10   atomizer, a carrying case, cleaning swabs, a loading tool, a micro USB cable and
11   “supercharger,” a carb cap, and an extra ceramic bowl. (See Exhibit B).
12          7.     The PEAK requires ceramic “atomizers” to heat the smoking material.
13   Replacement atomizers retail for $39.99 on PUFFCO’s website. (See Exhibit C).
14          8.     The PEAK packaging comes with an instruction manual which contains
15   instructions, warnings, and a summary of the one-year limited warranty (See Exhibit D).
16          9.     The instruction manual accompanying the PEAK, represents that the PEAK
17   comes with a one-year warranty “for only the electronic base.”         PUFFCO does not
18   warrant the “glass, atomizers, normal wear and tear, or damage caused by accident or
19   abuse.” (See Exhibit D).
20          10.    However, a separate warranty exists on PUFFCO’s website for all
21   “authentic Puffco-branded products,” which guarantees that for the period of one (1) year,
22   the product will be “free of defects in design, assembly, material, or workmanship.” (See
23   Exhibit E).
24          11.    The marketing for the PEAK promotes its reliability, ensuring consumers
25   that the “design of the PEAK maintains a consistent experience,” and touts a “more
26   consistently flavor experience.” (See Exhibit F).
27          12.    PUFFCO claims that “each component of the Peak represents an exhaustive
28   effort to find the best possible materials and designs. Each piece interlocking, without any
                                                  2
       Case 2:19-cv-02126-DLR Document 1 Filed 03/29/19 Page 3 of 13



 1   glues or shortcuts, to deliver a perfect experience every time.” (See Exhibit G).
 2          13.    In reality, the PEAK suffers from design and/or manufacturing defects
 3   wherein 1) the battery will not remain charged, or never charges at all; and, 2) the
 4   atomizers provided with the PEAK and replacement atomizers are defective in that they
 5   do not heat properly or at all.
 6          14.    Upon discovering that the atomizers for the PEAK are defective, many class
 7   members, including Plaintiff, foreseeably purchased—and indeed, were required to
 8   purchase based on the limited warranty included in the instruction manual—additional
 9   atomizers at $39.99 each, as PUFFCO expected, or should have expected, if not intended.
10          15.    Many class members have continued to spend money replacing atomizers,
11   until they realize that it is futile or that the PEAK they purchased was fatally flawed.
12          16.    PUFFCO further discourages customer complaints and warranty claims by
13   providing only an email address for their customer service and not a phone number.
14   Further, consumers have reported that it takes several weeks to get reply from Customer
15   Service, and then another several weeks for Customer Service to respond to the
16   consumer’s communication; or are unresponsive all together. (See Exhibit H).
17          17.    The defectiveness of the PEAK atomizers is so prevalent that a business has
18   sprung up that caters to PEAK consumers by selling repair kits to fix defective PEAK
19   atomizers. (See Exhibit I).
20          18.    From 2018 to the filing of the Complaint, consumers from all over the
21   United States have reported and complained about the defectiveness of the PEAK, as well
22   as the atomizers sold with the PEAK and replacement atomizers. (See Exhibit J).
23          19.    The numerous Complaints by consumers resolve any doubt that PUFFCO
24   was fully aware of the prevalence of these defects.
25          20.    In fact, in an interview with David Downs of Leafly, Roger Volodarsky, the
26   Chief Executive Officer of PUFFCO, admitted issues with the PEAK and compared his
27   consumers (and PEAK purchasers) to beta software testers. (See Exhibit J).
28          21.    Mr. Volodarsky admitted that PUFFCO was aware of the defect issues and
                                                   3
       Case 2:19-cv-02126-DLR Document 1 Filed 03/29/19 Page 4 of 13



 1   stated the following: “If you’re one of the first to buy it, you’re going to be one of the first
 2   to experience issues.” (See Exhibit J). Despite this knowledge of the pervasive defects, no
 3   national recall action has even been undertaken by PUFFCO to warn consumers, remove
 4   the defective product from circulation, or replace the defective atomizers or batteries.
 5            22.   Instead, PUFFCO has chosen to maximize its profits and avoid the costs of
 6   fixing the defective PEAKs at the expense of its consumers, who are induced into
 7   spending money replacing atomizers at $39.99 apiece.
 8            23.   PUFFCO continues to sell defective PEAK vaporizers.
 9            24.   By this scheme, PUFFCO has unfairly reaped profits by fraudulently
10   increasing demand for replacement atomizers. PUFFCO continues to market the PEAK
11   and its various models and attachments, notwithstanding the maelstrom of complaints
12   from their customers.
13            25.   Plaintiff, on behalf of himself and all members of each of the respective
14   classes, seek damages, interest thereon, restitution, injunctive and other equitable relief,
15   reasonable attorneys’ fees, and costs as a remedy for PUFFCO’s numerous unlawful
16   and/or deceptive business practices, as detailed herein.
17                                 VENUE AND JURISDICTION
18            26.   The Court has jurisdiction over the subject matter presented by this
19   Complaint because it is a class action arising under the Class Action Fairness Act of 2005
20   (“CAFA”), Pub. L. No. 109-2, 119 Stat. 4 (2005), which explicitly provides for the
21   original jurisdiction of the Federal Courts of any class action in which any member of the
22   plaintiff class is a citizen of a state different from any defendant, and in which the matter
23   in controversy exceeds the aggregate sum of $5,000,000.00, exclusive of interest and
24   costs.
25            27.   Plaintiff alleges that the total claims of the individual members of the
26   Plaintiff class in this action are in excess of $5,000,000.00 in the aggregate, exclusive of
27   interest and costs, as required by 28 U.S.C. § 1332(d)(2), (5). As set forth below, Plaintiff
28   is a citizen of Arizona and PUFFCO is a citizen of Delaware. Therefore, diversity of
                                                    4
       Case 2:19-cv-02126-DLR Document 1 Filed 03/29/19 Page 5 of 13



 1   citizenship exists under CAFA and diversity jurisdiction, as required by 28 U.S.C. §§
 2   1332(a)(1), (d)(2)(A). Furthermore, Plaintiff alleges on information and belief that more
 3   than two-third of all of the members of the proposed Plaintiff class in the aggregate are
 4   citizens of a state other than Arizona, where this action is originally being filed, and that
 5   the total number of members of the proposed Plaintiff class is greater than 100, pursuant
 6   to 28 U.S.C. § 1332(d)(5)(B).
 7          28.      Venue in this jurisdiction is proper pursuant to 28 U.S.C. § 1391(a) because
 8   as set forth below, PUFFCO conducts business, and may be found, in this district and
 9   Plaintiff purchased the subject product of this action in this judicial district.
10                                             PLAINTIFF
11          29.      Plaintiff is an individual more than 18 years old, and is a citizen of Arizona,
12   resident of Maricopa County. Plaintiff respectfully requests a jury trial on all damage
13   claims.
14          30.      Plaintiff is an Arizona medical marijuana patient and authorized to consume
15   cannabis under Arizona’s medical marijuana law.
16          31.      Prior to discovering the product defects summarized above, Plaintiff
17   purchased the PEAK. These purchases were made within this judicial district, and as the
18   purchaser and owner of the PEAK, Plaintiff was damaged by PUFFCO’s conduct, as set
19   forth herein.
20          32.      Plaintiff is, at was at all times relevant herein, a member of the class.
21          33.      Plaintiff brings this action on behalf of himself, and as a class action,
22   pursuant to Federal Civil Procedure Rule 23, on behalf of all persons similarly situated
23   and proximately damaged by the unlawful conduct described herein.
24          34.      Within the relevant claim period, Plaintiff purchased the PEAK.
25          35.      Plaintiff followed the instructions provided with the PEAK, allowing the
26   unit to charge fully before use.
27          36.      To Plaintiff’s surprise and dismay, within less than one week the atomizer
28   provided with the PEAK stopped heating properly.              It would not heat the smoking
                                                     5
       Case 2:19-cv-02126-DLR Document 1 Filed 03/29/19 Page 6 of 13



 1   material properly and could not create smoke.
 2          37.    As the atomizer is not covered under PUFFCO’s limited warranty, Plaintiff
 3   was required to purchase another atomizer at full retail price of $40.00 to enable the
 4   PEAK to work again.
 5                                          DEFENDANT
 6          38.    Defendant PUFF CORP. is an American vaporizer manufacturing company,
 7   with principal offices in Los Angeles, California that produces vaporizers for the legal
 8   cannabis industry since 2015.
 9          39.    In 2015, its first year of business, PUFFCO made $5 million in sales.
10   PUFFCO’s business relies, at least in part, the sale of replacement parts to existing
11   customers. (See Exhibit L).
12                              CLASS ACTION ALLEGATIONS
13          40.    Plaintiff brings this class action on behalf of himself and all others similarly
14   situated, for all claims alleged herein, pursuant to Federal Civil Procedure Rule 23. The
15   proposed class is defined as: All persons and entities that resided in the United States
16   (including its Territories and the District of Columbia) and purchased PUFFCO PEAK
17   Vaporizers from January 15, 2018 to the present.
18          41.    PUFFCO, its officers, directors, employees, as well as the Judge(s) assigned
19   to this matter, the jury in this case, and the members of their immediate families and
20   Plaintiff’s counsel’s law firm(s) are excluded from the Plaintiff classes.
21          42.    This action has been brought and may properly be maintained as a class
22   action under Federal Civil Procedure Rule 23 because there is a well-defined community
23   of interest in the litigation, and membership in the proposed class is easily ascertainable.
24                 a. Numerosity. A class action is the only available method for the fair and
25                     efficient adjudication of this controversy. The members of the Plaintiff
26                     classes are so numerous that joinder of all members is impractical, if not
27                     impossible. Plaintiff is informed and believe and, on that basis, allege
28                     that total number of class members is in the thousands of individuals.
                                                   6
     Case 2:19-cv-02126-DLR Document 1 Filed 03/29/19 Page 7 of 13



 1               Membership in the classes will be determined by analysis of Defendants’
 2               records.
 3            b. Commonality. Plaintiff and the class members share a community of
 4               interests in that there are numerous common questions and issues of fact
 5               and law which predominate over questions and issues solely affecting
 6               individual members, including but not necessarily limited to:
 7                  i.   Whether Defendant had a duty to disclose to consumers the defect
 8                       issues with the PEAK;
 9                 ii.   Whether Defendant failed to disclose or concealed material
10                       information regarding the defects with PEAK;
11                iii.   Whether Defendant breached any express or implied warranties;
12                iv.    Whether Defendant engaged in fraud;
13                 v.    Whether Defendant’s conduct and business practices violated
14                       Arizona’s Consumer Fraud Act, A.R.S. § 44–1522, et seq.;
15                vi.    Whether Defendant’s conduct and business practices constituted
16                       deceptive trade practices;
17               vii.    The total number of defective PEAK products purchased by
18                       consumers during the relevant claim period through PUFFCO
19                       directly and from each of PUFFCO’s retail partners;
20              viii.    The total number of replacement atomizers purchased by
21                       consumers during the relevant claim period through PUFFCO
22                       directly and from each of PUFFCO’s retail partners;
23                ix.    The profits realized from consumers’ purchasers of the defective
24                       PEAK products and replacement atomizers;
25                 x.    Whether Plaintiff and class members are entitled to relief, the
26                       amount of relief and nature of such relief, including injunctive
27                       relief and/or restitution.
28            c. Typicality. Plaintiff’s claims are typical of the claims of the Plaintiff
                                               7
       Case 2:19-cv-02126-DLR Document 1 Filed 03/29/19 Page 8 of 13



 1                    classes.     Plaintiff and all members of the Plaintiff class sustained
 2                    economic damages arising out of and caused by PUFFCO’s common
 3                    course of conduct in violation of law, as alleged herein.
 4                d. Adequacy of Representation. Plaintiff in this class action are adequate
 5                    representatives of each of Plaintiff class in that Plaintiff has the same
 6                    interest in the litigation of this case as class members, are committed to
 7                    vigorous prosecution of this case and have retained competent counsel
 8                    who are experienced in conducting class action litigation of this nature.
 9                    Plaintiff is not subject to any individual defenses unique from those
10                    conceivable applicable to other class members or the class in its entirety.
11                    Plaintiff anticipates no management difficulties in this litigation.
12                e. Superiority of the Class Action Procedure. Since the damages suffered
13                    by the individual class members, while not inconsequential, may be
14                    relatively small, the expense and burden of individual litigation by each
15                    member makes or may make it impractical for members of the Plaintiff
16                    classes to seek redress individually for the wrongful conduct alleged
17                    herein. Should separate actions be brought or be required to be brought,
18                    by each individual member of Plaintiff class, the resulting multiplicity of
19                    lawsuits would cause undue hardship and expense for the Court, and the
20                    litigants. The prosecution of separate actions would also create a risk of
21                    inconsistent rulings which might be dispositive of the interests of other
22                    class members who are not parties to the adjudication and/or may
23                    substantially impede their ability to adequately protect their interests.
24                                  FIRST CAUSE OF ACTION
25                VIOLATION OF ARIZONA’S CONSUMER FRAUD ACT
26                               ARIZ. REV. STAT. § 44-1522, ET SEQ.
27         43.    Plaintiff re–alleges and incorporates by reference the allegations set forth in
28   each of the preceding paragraphs of this Complaint.
                                                  8
       Case 2:19-cv-02126-DLR Document 1 Filed 03/29/19 Page 9 of 13



 1         44.      The Arizona Consumer Fraud Act, A.R.S. § 44-1522 et seq. (“CFA”) states:
 2               The act, use or employment by any person of any deception,
                 deceptive or unfair act or practice, fraud, false pretense, false
 3
                 promise, misrepresentation, or concealment, suppression or omission
 4               of any material fact with intent that others rely on such concealment,
                 suppression or omission, in connection with the sale or
 5               advertisement of any merchandise whether or not any person has in
 6               fact been misled, deceived or damaged thereby, is declared to be an
                 unlawful practice.
 7
           45.      PUFFCO is a “person” as defined by A.R.S. §44-1521.
 8
           46.      PUFFCO’s conduct constitutes an unfair method of competition and unfair
 9
     and deceptive acts and practices under the CFA, and were undertaken in transactions
10
     intended to result in, and which in fact resulted in, the sale of goods to consumers—
11
     namely, to repeatedly sell replacement atomizers (which in turn might have also been
12
     defective) to consumers who previously purchased the defective PEAKs.
13
           47.      By engaging in the conduct described herein, PUFFCO violated A.R.S. §
14
     44-1522 by misrepresenting and concealing the nature and scope of the defective PEAK
15
     batteries and atomizers, as Plaintiff and putative class members relied on those
16
     representations and bore the cost of multiple sets of replacement atomizers and/or
17
     otherwise incurred damages.
18
                                   SECOND CAUSE OF ACTION
19
                   BREACH OF THE STATUTORY EXPRESS WARRANTY
20
                    MAGNUSON-MOSS WARRANTY ACT, 15 U.S.C. § 2301, ET SEQ.
21
           48.      Plaintiff re–alleges and incorporates by reference the allegations set forth in
22
     each of the preceding paragraphs of this Complaint.
23
           49.      Plaintiff and the putative class members are “consumers” within the
24
     meaning of the Magnuson–Moss Warranty Act, 15 U.S.C. § 2301(3).
25
           50.      Defendant is a “supplier” and “warrantor” within the meaning of 15 U.S.C.
26
     § 2301(4)–(5).
27
           51.      The defective PEAKs are “consumer products” within the meaning of 15
28
                                                   9
       Case 2:19-cv-02126-DLR Document 1 Filed 03/29/19 Page 10 of 13



 1   U.S.C. § 2301(1).
 2          52.    PUFFCO’s warranty is a “written warranty” within the meaning of 15
 3   U.S.C. §§ 2301(6).
 4          53.    PUFFCO breached the warranty by, inter alia:
 5                 a.      Selling    PEAKs      with   defective   designs   and/or    defective
 6                         manufacturing such that they would not hold a charge or doesn’t
 7                         charge at all.
 8                 b.      Selling    PEAKs      with   defective   designs   and/or    defective
 9                         manufacturing such that the atomizer would be broken upon arrival
10                         to the consumer, or within a few uses of the PEAK.
11          54.    PUFFCO’s breach of warranty deprived Plaintiff and thousands of putative
12   class members benefits of their bargains.
13          55.    The amount in controversy in this action exceeds $50,000, exclusive of
14   interest and costs.
15          56.    There are more than 100 members each of the proposed class.
16          57.    PUFFCO have had a reasonable opportunity to cure their breach of written
17   warranty and failed to do so.
18          58.    As a direct and proximate result of PUFFCO’s breach of express warranty,
19   Plaintiff and the putative class members sustained damages and other losses in an amount
20   to be determined at trial.
21          59.    Further, Plaintiff and the putative class members are entitled to, and hereby
22   seek rescission, interest, costs of suit, attorneys’ fees and/or other such relief the court
23   deems appropriate.
24                                   THIRD CAUSE OF ACTION
25                            BREACH OF EXPRESS WARRANTY
26          60.    Plaintiff re–alleges and incorporates by reference the allegations set forth in
27   each of the preceding paragraphs of this Complaint.
28          61.    PUFFCO warranted that each of the PEAKs was free of defects when it sold
                                                   10
       Case 2:19-cv-02126-DLR Document 1 Filed 03/29/19 Page 11 of 13



 1   these products to Plaintiff and the putative class members.
 2          62.    This express warranty became the basis of the bargain.
 3          63.    PUFFCO breach this warranty by, inter alia:
 4                 a.     Selling     PEAKs    with    defective   designs    and/or    defective
 5                        manufacturing such that they would not hold a charge or doesn’t
 6                        charge at all.
 7                 b.     Selling     PEAKs    with    defective   designs    and/or    defective
 8                        manufacturing such that the atomizer would be broken upon arrival
 9                        to the consumer, or within a few uses of the PEAK.
10          64.    PUFFCO was on notice of the defects vis-à-vis direct complaints from
11   Plaintiff, putative class members, the internet message boards, social media accounts
12   maintained by PUFFCO, and from published product reviews on countless websites.
13          65.    As a direct and proximate result of PUFFCO’s breach of express warranty,
14   Plaintiff and putative class members sustained damages and losses in an amount to be
15   determined at trial. Further, Plaintiff and putative class members are entitled to and
16   hereby seek rescission, interest, costs of suit, attorneys’ fees and/or other such relief the
17   court deems appropriate.
18                                  FOURTH CAUSE OF ACTION
19                           BREACH OF IMPLIED WARRANTY
20          66.    Plaintiff re–alleges and incorporates by reference the allegations set forth in
21   each of the preceding paragraphs of this Complaint.
22          67.    The implied warranty of merchantability required that PUFFCO’s PEAK
23   vaporizer be fit for the ordinary purposes for which such goods are used.
24          68.    Plaintiff and the putative class members did not use PUFFCO’s PEAK
25   vaporizer for an abnormal use.
26          69.    As a direct, proximate and foreseeable cause of PUFFCO’s breach of
27   implied warranty, Plaintiff and the putative class members sustained damages in an
28   amount to be determined at trial.
                                                  11
       Case 2:19-cv-02126-DLR Document 1 Filed 03/29/19 Page 12 of 13



 1                                       PRAYER FOR RELIEF
 2          WHEREFORE, the Plaintiff, on behalf of himself and each member of the
 3   proposed class, respectfully request that this Court enter judgment in their favor and for
 4   the following specific relief against PUFFCO as follows:
 5          1.      That the Court declare, adjudge, and decree that this action is a proper class
 6                  action and certify the proposed class and any other subclasses under Fed. R.
 7                  Civ. P. 23(b)(1), (b)(2), and/or (b)(3), including appointment of Plaintiff’s
 8                  counsel as Class Counsel;
 9          2.      For an award to Plaintiff and members of the class of compensatory and
10                  special damages in an amount to be proven at trial;
11          3.      That PUFFCO be found to have violated Arizona’s Consumer Fraud Act,
12                  A.R.S. § 44-1522;
13          4.      That PUFFCO be found to have violated Magnuson-Moss Warranty Act, 15
14                  U.S.C. § 2301, et seq.;
15          5.      That PUFFCO be found to have breached the express and implied
16                  warranties;
17          6.      For equitable relief enjoining PUFFCO from engaging in the wrongful
18                  conduct alleged herein;
19          7.      For interest on the amount of any and all economic losses, at the prevailing
20                  legal rate;
21          8.      For an award of punitive and/or exemplary damages in an amount sufficient
22                  to deter such conduct in the future;
23          9.      For an award of reasonable attorneys’ fees;
24          10.     For all other such Orders, findings, and determinations identified and sought
25                  in this Complaint.
26                                         JURY DEMAND
27          Plaintiff and members of the proposed classes hereby demand trial by jury on all
28   issues triable of right by jury.
                                                   12
     Case 2:19-cv-02126-DLR Document 1 Filed 03/29/19 Page 13 of 13



 1
 2       Dated this 29th day of March, 2019.
 3
                                           BARRETT & MATURA, P.C.
 4
 5
                                           By:      /s/ Jeffrey C. Matura
 6                                                  Jeffrey C. Matura
                                                    Tabitha R. Myers
 7                                                  8925 East Pima Center Pkwy, Ste 100
                                                    Scottsdale, Arizona 85258
 8                                                  Attorneys for Plaintiff
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               13
